Case: 16-6001
         Case 1:13-cr-10200-GAO
                Document: 361 Page:
                                Document
                                    1    Date
                                         1775Filed:
                                               Filed11/08/2019
                                                     11/08/19 Page
                                                                Entry
                                                                   1 ofID:
                                                                        1 6296334




                  United States Court of Appeals
                                   For the First Circuit
                                      _____________________
  No. 16-6001

                                          UNITED STATES,

                                               Appellee,

                                                   v.

                          DZHOKHAR A. TSARNAEV, a/k/a Jahar Tsarni,

                                        Defendant, Appellant.
                                        __________________

                                        ORDER OF COURT

                                      Entered: November 8, 2019

          Defendant's Unopposed Motion to Partially Unseal Second Search Warrant is denied
  without prejudice to filing in the district court. Should defendant choose to renew his motion in
  that court, we request that the district court act promptly on it. Defendant's Motion to Seal Exhibit
  A to his Unopposed Motion is granted.


                                                        By the Court:

                                                        Maria R. Hamilton, Clerk

  cc:
  Hon. George A. O'Toole, Robert Farrell, Clerk, United States District Court for the District of
  Massachusetts, Judy Clarke, Gail K. Johnson, Deirdre von Dornum, Daniel Habib, David Patton,
  Clifford Gardner, Mia Alyssa Eisner-Grynberg, Donald Campbell Lockhart, Joseph Francis
  Palmer, Nadine Pellegrini, William A. Glaser, Steven D. Mellin, Matthew R Segal, Jonathan M.
  Albano, Emma D. Hall, John Remington Graham, David A. Ruhnke, Michael J. Iacopino,
  Benjamin Silverman, Megan Wall-Wolff, George H. Kendall III, Timothy P. O'Toole
